 1

 2
                                  UNITED STATES DISTRICT COURT
 3
                                           DISTRICT OF NEVADA
 4
                                                    ***
 5
      JOSEPH COOPER,                                       Case No. 2:19-cv-02232-APG-DJA
 6
                              Plaintiff,
 7                                                         ORDER
            v.
 8
      CAESARS ENTERTAINMENT CENTER,
 9
                              Defendant.
10

11
            This matter is before the Court on Plaintiff’s Second Motion/Application to Proceed In
12
     Forma Pauperis (#6), filed on March 5, 2020. The Court previously denied Plaintiff’s First
13
     Motion/Application to Proceed In Forma Pauperis (#1) for being incomplete. (ECF No. 5). The
14
     Court will now review Plaintiff’s Second Motion/Application to Proceed In Forma Pauperis (#6).
15
     I.     In Forma Pauperis Application
16
            Plaintiff filed the affidavit required by § 1915(a). (ECF No. 6). Plaintiff has shown an
17
     inability to prepay fees and costs or give security for them. Accordingly, the request to proceed in
18
     forma pauperis will be granted pursuant to 28 U.S.C. § 1915(a). The Clerk’s Office is further
19
     INSTRUCTED to file the complaint (ECF No. 1-1) on the docket. The Court will now review
20
     Plaintiff’s complaint.
21
     II.    Screening the Complaint
22
            Upon granting an application to proceed in forma pauperis, courts additionally screen the
23
     complaint pursuant to § 1915(e). Federal courts are given the authority to dismiss a case if the
24
     action is legally “frivolous or malicious,” fails to state a claim upon which relief may be granted,
25
     or seeks monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2).
26
     When a court dismisses a complaint under § 1915, the plaintiff should be given leave to amend the
27
     complaint with directions as to curing its deficiencies, unless it is clear from the face of the
28
 1   complaint that the deficiencies could not be cured by amendment. See Cato v. United States, 70

 2   F.3d 1103, 1106 (9th Cir. 1995).

 3          Rule 12(b)(6) of the Federal Rules of Civil Procedure provides for dismissal of a complaint

 4   for failure to state a claim upon which relief can be granted. Review under Rule 12(b)(6) is

 5   essentially a ruling on a question of law. See Chappel v. Lab. Corp. of Am., 232 F.3d 719, 723 (9th

 6   Cir. 2000). A properly pled complaint must provide a short and plain statement of the claim

 7   showing that the pleader is entitled to relief. Fed.R.Civ.P. 8(a)(2); Bell Atlantic Corp. v. Twombly,

 8   550 U.S. 544, 555 (2007). Although Rule 8 does not require detailed factual allegations, it demands

 9   “more than labels and conclusions” or a “formulaic recitation of the elements of a cause of action.”

10   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Papasan v. Allain, 478 U.S. 265, 286 (1986)).

11   The court must accept as true all well-pled factual allegations contained in the complaint, but the

12   same requirement does not apply to legal conclusions. Iqbal, 556 U.S. at 679. Mere recitals of the

13   elements of a cause of action, supported only by conclusory allegations, do not suffice. Id. at 678.

14   Secondly, where the claims in the complaint have not crossed the line from conceivable to

15   plausible, the complaint should be dismissed. Twombly, 550 U.S. at 570. Allegations of a pro se

16   complaint are held to less stringent standards than formal pleadings drafted by lawyers. Hebbe v.

17   Pliler, 627 F.3d 338, 342 & n.7 (9th Cir. 2010) (finding that liberal construction of pro se pleadings

18   is required after Twombly and Iqbal).

19          In this case, Plaintiff attempts to bring claims under the Cherokee Constitution rather than

20   the United States Constitution or any other federal law. He appears to allege that he was subject

21   to harassment and complained to the EEOC. However, due to the paucity of allegations in the

22   Complaint, the Court is unable to determine whether he has raised a claim that invokes the

23   jurisdiction of this Court. Although it is not clear that the deficiencies identified can be cured, the

24   Court will allow Plaintiff an opportunity to file an amended complaint to the extent he believes

25   that he can state a claim.

26   III.   Conclusion

27          Accordingly, IT IS ORDERED that:

28


                                                  Page 2 of 3
 1   1. Plaintiff’s request to proceed in forma pauperis (ECF No. 6) is GRANTED. Plaintiff

 2      shall not be required to pre-pay the filing fee of four hundred dollars ($400.00). Plaintiff

 3      is permitted to maintain this action to conclusion without the necessity of prepayment

 4      of any additional fees or costs or the giving of a security therefor. This order granting

 5      leave to proceed in forma pauperis shall not extend to the issuance and/or service of
        subpoenas at government expense.
 6
     2. The Clerk’s Office is INSTRUCTED to file Plaintiff’s complaint (ECF No. 1-1) on the
 7
        docket.
 8
     3. The complaint is DISMISSED WITHOUT PREJUDICE providing Plaintiff with
 9
        leave to amend. Plaintiff will have until April 17, 2020, to file an amended complaint,
10
        if the noted deficiencies can be corrected. If Plaintiff chooses to amend the complaint,
11
        Plaintiff is informed that the Court cannot refer to a prior pleading (i.e., the original
12
        complaint) in order to make the amended complaint complete. This is because, as a
13
        general rule, an amended complaint supersedes the original complaint. Local Rule 15-
14
        1(a) requires that an amended complaint be complete in itself without reference to any
15
        prior pleading. Once a plaintiff files an amended complaint, the original complaint no
16
        longer serves any function in the case. Therefore, in an amended complaint, as in an
17      original complaint, each claim and the involvement of each Defendant must be
18      sufficiently alleged.
19   4. Failure to comply with this order will result in the recommended dismissal of this
20      case.
21   DATED: March 27, 2020.
22
                                                   DANIEL J. ALBREGTS
23                                                 UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28


                                          Page 3 of 3
